Citation Nr: 1215754	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-21 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to February 1973 and from January 1975 to December 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In March 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at the RO.  A copy of the hearing transcript is of record.  


FINDINGS OF FACT

1.  The Veteran has presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a lumbar spine disorder beginning during his active duty service.  

2.  The currently demonstrated spine disorder manifested by degenerative joint disease of the lumbar spine is shown as likely as not to be due to an injury or other event of the Veterans period of active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.  

Factual Background

In July 2008, the Veteran filed an original service connection claim for low back pain and asserted that his disorder began in 1971 while serving on active duty. 

Service treatment records (STRs) indicate that, in January 1972, the Veteran was first treated for complaints of low back pain for 3 months intermittently since a fall.  He was diagnosed with a lumbar sprain for which he was prescribed aspirin and a heating pad.  An X-ray report from the same month reveals normal findings.  A follow up visit a few days later shows that the Veteran was instructed to continue with his previous course of treatment.  On his February 1973 Report of Medical History, the Veteran "checked-the-box" for recurrent back pain.  Additionally, he was treated for bruising and soreness of the left rib cage after falling down stairs in November 1973.  

The separation Report of Medical Examinations for his first and second periods of service, dated in March 1973 and December 1975, and the entrance Report of Medical Examination for his second period of service, dated in January 1975, were negative for complaints or findings of a low back disorder.  

A July 2008 VA primary care note indicates that the Veteran, who was under the care of the physician, has chronic low back/knee discomfort.  The physician observed that review of the STRs shows that the Veteran was treated for the same disorder while in the military.  The physician opined that it was as likely as not that these disorders began while the Veteran was in military service.  

In conjunction with the appeal, the Veteran underwent a VA spine examination in September 2008.  Here, the examiner noted a history of low back pain since 1971 for which the Veteran was treated with a heating pad and medicines.  The Veteran described pain on and off since then, and pain post-service since 1973.  He denied a history of trauma, injury, hospitalization, falls, or surgery associated with his back disorder.  The Veteran was diagnosed with degenerative joint disease of the lumbar spine.  The examiner observed that the Veteran reported he was treated for back pain while in the service in 1972 and was given the diagnosis of lumbosacral strain.  The examiner noted that review of the medical records showed no medical evidence from 1973 to 1998 where the Veteran was treated for his low back disorder, and determined that she was unable to establish the chronicity of the disorder.  The examiner concluded that it is "less likely than not that the Veteran's low back disorder is related to his service-connected condition," and noted that this opinion might change upon receipt of any medical records showing the Veteran was treated from 1973 to 1998 for his low back disorder.  

In December 2008, the Veteran's private chiropractor submitted an opinion on his behalf.  She noted that she originally began treating the Veteran in March 2007 for severe low back pain and right hip pain.  Specifically, his chief complaints reported were low back pain and thoracic spine/lumbar spine back pain and stiffness with sharp shooting pains to the right hip.  The chiropractor noted that, at the time of the March 2007 appointment, the Veteran was walking with severe impairment, and was unable to put his weight on his right hip as the pain was sharp, shooting and severe.  The chiropractor noted that extensive review of the Veteran's service treatment records was performed, and she opined that the Veteran's paraspinal injuries sustained in service after falling in 1972 and 1973, created an injury to the tendons, ligaments and muscles of the lower back that weakened them and caused scarred adhesions to compensate for the injuries.  The chiropractor concluded that given the history of the Veteran's diagnosis of lumbar spine sprain in 1972, and given that he fell again in 1973, the Veteran received permanent physical impairment.  The chiropractor opined that lumbar spine instability due to the paraspinal muscle injury noted in January 1972 has weakened the Veteran's weight bearing lumbar spine in its ability to function properly in any healthy strong manner to compensate and tolerate an active lifestyle.  

In January 2009, the VA physician who provided the July 2008 opinion issued another opinion as to the etiology of the Veteran's lumbar spine disorder.  The physician noted that the Veteran has current, chronic low back discomfort, and had low back problems while on active duty.  The physician noted that the Veteran's active duty medical record was reviewed, and concluded that it is as likely as not that the Veteran's continued problem with his low back pain began while on active duty, and that he is continuing to be treated for the same pain he experienced in service.  

In April 2009, a private physician submitted a medical opinion that the Veteran's history of falls sustained in service has caused him to experience ongoing, chronic lower back pain up to the present time.  The physician noted that the Veteran underwent an MRI in 1989, but that there was no MRI performed prior to his discharge from service.  The physician concluded that the injury sustained during service is linked to the Veteran's chronic, ongoing lower back pain up to the present time.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

In order to warrant service connection, the threshold requirement is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In cases where a veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

A Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

The Board must consider the credibility and probative weight of competent lay statements.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Standard of Review

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  




Analysis

The Veteran contends that service connection is warranted for degenerative joint disease of the lumbar spine on the basis of direct service incurrence.  

Initially, the Board finds that the Veteran is competent to give evidence about what he has experienced in service and after service; for example, he is competent to discuss his pain, discomfort and other symptoms associated with a low back disorder.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, he is not competent to provide an opinion as to the etiology of his degenerative joint disease of the lumbar spine as this matter involves a more complex medical question requiring specific medical knowledge.  See Woehlaert, 21 Vet. App. at 462.

The Board also finds the Veteran's hearing testimony to be highly credible and probative in establishing a continuity of symptomatology referable to a lumbar spine disorder beginning during his active duty service.  

Moreover, the Board finds that the Veteran satisfies the service connection requirement of a "current disability."  See Shedden v. Principi, 381 F.3d at 1167 (2004); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

Turning to the matter of etiology of the lumbar spine disorder, the Board finds the opinion of the September 2008 VA examiner to be flawed in several meaningful respects.  Firstly, the Board notes that the examiner did not consider the Veteran's competent and credible reports of a continuity of symptomatology, which significantly lessens the probative value of the opinion.  See Jandreau, supra; Buchanan, supra.  

Secondly, the examiner provides an opinion that the low back disorder is less likely than not related to the Veteran's "service-connected condition."  As the claim is not for consideration under a secondary theory of entitlement, this opinion is irrelevant.  An opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  Moreover, the examiner failed to opine as to whether the Veteran's lumbar spine disorder was directly related to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Finally, when the examiner notes that her opinion may change "upon the availability of any medical records showing the Veteran was treated from 1973 to 1998 for his low back condition," the Board finds it decreases the probative value of the relevant parts of the opinion provided, as such language de-emphasizes the degree of medical certainty with which she proffered the opinion.  Furthermore, the discounting of the Veteran's report of continuous back pain since service leads to an inadequate rationale.

Moreover, the Board finds the July 2008 and January 2009 opinions of the VA physician contained mere conclusory statements, and did not provide adequate medical reasoning and analysis to support the provided opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  

However, the Board finds that the December 2008 and April 2009 opinions of the private chiropractor and private physician constitute highly probative and persuasive evidence in favor of the Veteran's claim.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  In this regard, the Board notes that both opinions were based on thorough reviews of the claims file and the Veteran's reported assertions, both opinions provided adequate explanations for the opinions reached, and both opinions specifically addressed the question of whether or not the current lumbar spine disorder is related to an incident or illness of service.  Moreover, these opinions are accorded greater probative weight as both practitioners have provided ongoing treatment to the Veteran for his lumbar spine disorder.  

An etiological opinion has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).  The United States Court of Veterans Appeals (Court) has pointed out that an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

Given the clinical evidence and opinions already provided for the file, the Board concludes that the evidence is at least in equipoise regarding the matter of service incurrence of a lumbar spine disorder, manifested by degenerative joint disease of the lumbar spine.  Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.)  

With resolution of all reasonable doubt in the Veteran's favor, the service connection claim for degenerative joint disease of the lumbar spine is granted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for degenerative joint disease of the lumbar spine is granted.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


